The record in this case presents an appeal by certain heirs of Ernest V. Cowell, deceased, from an order of partial distribution of the estate of Ernest V. Cowell, distributing to Valente one thousand dollars under the sixth clause of the will. That clause has been before this court heretofore in the Estate of Cowell on the application of Minkel, reported in 167 Cal. 229, [139 P. 84]. The legal questions arising under the will have all been settled in that case and in the case preceding it in the same volume. The only question presented here is whether or not Mr. Valente had been an employee of The Henry Cowell Lime and Cement Company for three years or more preceding January 1, 1911, *Page 157 
the date fixed in the will. It is a mere question of the sufficiency of the evidence to sustain the finding, and of course the rule is too well known to require more than the statement that whenever the evidence is in conflict this court cannot interfere with the finding of the court below, if the conflict is substantial. Taking this evidence as a whole, there is ample circumstantial evidence in connection with the evidence of Mr. Valente to justify a finding that Mr. Valente was an employee of The Henry Cowell Lime and Cement Company for more than three years preceding the date stated. While there is other evidence that might have justified a contrary decision, the court was not obliged to believe that evidence in the face of the facts established by the circumstantial evidence and the evidence of Valente. It is not necessary to state the evidence more fully. The conclusion of the court is that the evidence justified the conclusion of the court below on that ground. The order is affirmed.